IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 141 MM 2014
                              :
               Respondent     :
                              :
                              :
          v.                  :
                              :
                              :
DAMIEN MICHAEL SCHLAGER,      :
                              :
               Petitioner     :


                                      ORDER


PER CURIAM
      AND NOW, this 3rd day of November, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.